RULE

¶ 1 The Court hereby adopts as set forth and attached hereto the amendment to Rule 10 of the Rules and Procedures for the Dispute Resolution Act, 12 O.S. § 1801, Ch. 37, App., by the addition of paragraph F.
¶2 IT IS ORDERED that Rule 10, as amended, shall be for official publication and published in three (3) consecutive issues of The Oklahoma Bar Journal.
¶ 3 WATT, C.J., WINCHESTER, V.C.J., LAVENDER, HARGRAVE, KAUGER, EDMONDSON, TAYLOR and COLBERT, JJ., concur.
¶ 4 OPALA, J., not participating.

AMENDED LANGUAGE IN BOLD

RULES OF CONDUCT FOR OUTSIDE PARTIES ATTENDING MEDIATION HEARING
Rule 10 — Rules and Procedures for the Dispute Resolution Act
A. All persons attending a mediation session shall respect and maintain the total confidentiality of the session.
B. When one party in a mediation session requests an assisting party, the following rules must be outlined and agreed to by the assisting party prior to initiating the mediation session:
1. An assisting party may advise only his/her client. The assisting party shall speak only with the mediator or his/her client and cannot interrogate the opposing party during the mediation session.
2. The party without an assisting person present must consent to allowing the other person’s assisting party in the mediation session, or be given an opportunity to secure his/her own assisting party to be present during the mediation session.
3.If a party who is without an assisting party refuses to participate in mediation due to the presence of another’s assisting party, no mediation session will be conducted.
C. If a party requests a non-assisting friend or relative to attend the session, attendance shall be allowed only if agreed upon in advance by the other party and is not in violation with program policy. The person may then be in the room but in no way may interrupt, or interfere with proceedings. Such a person shall not be heard nor allowed to display distracting behavior.
D. If the mediating parties agree, a neutral third party may serve as a resource person for the mediator and the parties. Such a person shall participate only on request and must remain impartial.
E. Mediation sessions shall not be filmed, taped, or otherwise recorded.
F. All notes or other writings produced by the mediator or any other person while a mediation is in session shall be collected by the mediator at the end of each session and held in a confidential file until the mediation process is completed. When the mediation process is completed, whether or not an agreement is reached, all notes and other writings produced while a mediation is in session, except the written agreement or memorandum of understanding, shall be destroyed.